DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: details of the permit and the method steps necessary to achieve the claimed result. Claim 1 recites “environmental air permits” without any values or compositions associated with said permits. Meaning the claimed permits can have any arbitrary value for any type of material produced. Further, the claim states that “the gasification process is operated in a manner that does not require” new permits or exceptions to permits but does not provide any detail, elements, or steps associated with actually achieving the claimed result. How is the existing gasifier modified such that the products are the same with different inputs? Claims 2-20 depend on claim 1.
Claim 2 recites the limitation "the raw syngas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations “the gasification zone” and "all reaction zone" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 11 is objected to because of the following informalities:  line 7 recites “plasm” which appears to be a typographical error of “plasma.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehmat (US 2007/0012229 A1). Munger (US 5,157,176) is incorporated by reference.
Regarding claims 1-5, Rehmat discloses a gasification process comprising: providing a feedstock comprising coal and waste tires (paragraph 4) and producing a syngas comprising .08 to 0.16 mol % H2S (see Table 5). While Rehmat is not explicit about permits, it is important to note that the content limits of the claimed permits are not defined. It is the Office’s position that since Rehmat discloses the same concentrations as claimed, it would meet the criteria of the claimed permits.
Regarding claims 6-8, Rehmat discloses utilizing crushed tires as the feedstock (paragraph 46) and incorporates Munger by reference relating to tire feed (paragraph 14). Munger discloses ground tires of less than 0.5 inches in size (column 2, lines 54-56). Munger discloses that the feedstock has a Saybolt Viscosity of 57-90 (column 7, lines 45-57) which is lower than 23,000 cP.
Regarding claim 9, Rehmat discloses the use of solid feedstocks (paragraph 46). There is no requirement for liquid fraction from refining or reforming in Rehmat.
Regarding claim 10, Rehmat discloses the use of coal as a feedstock (paragraph 4) and gasification streams of four different types, one of which can include coal (see Table 1).
Regarding claim 11, Rehmat discloses that the feedstock need not require steam (paragraph 27), crushed tires (paragraph 46), and does not disclose compression or plasma.
Regarding claim 13, Rehmat discloses that that the tar yield is less than 100 ppm (paragraph 45).
Regarding claims 14, 15, 18, and 19, Rehmat discloses that the ash content is less than 2.5% (see Table 1).
Regarding claim 16, Rehmat discloses a hydrogen to carbon monoxide ratio of 1.19 to 1.68 (paragraph 87).
Regarding claim 17, Rehmat discloses that the syngas is more than 70% hydrogen and carbon monoxide (see Table 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rehmat as applied to claim 1 above, and further in view of Paull (US 3,976,443).
Rehmat discloses that the gasification zone is in the range of 1,400 to 2,400 °F (paragraph 53) but not the pressure or residence time. Paull—in an invention for the gasification of mixed feedstocks with similar gas concentration generation—discloses gasification temperatures of 1,700 to 3,000 °F in conjunction with pressures of 450 to 1,500 psia and a residence time of 1 to 10 seconds (column 4, lines 30-56). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize known advantageous process conditions of Paull for the gasification in Rehmat.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rehmat as applied to claim 1 above.
Rehmat discloses that feedstock flow of 2,000 lb/hr or 24 t/d (paragraph 69) and adjusting flow rates accordingly but not 1,000 t/d. Changes in size/proportion are not ground for patentability, however. See MPEP 2144.04 IV A. It would have been obvious to one having ordinary skill in the art at the time of invention to scale up the system of Rehmat to deliver more throughput since Rehmat discloses the ability to do so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725